Opinion by
Orlady, J.,
The application for license in this case was resisted by the Law and Order Society of Philadelphia. A remonstrance was filed by the society in which legal and material objections were specifically averred, and these were attested by an affidavit. The record shows that the petition and the remonstrance were considered by the court on a hearing held March 31, 1897, and on May 14th the prayer of the petitioner was granted.
The applicant did not comply with the provisions of sec. 7 of the Act of June 9, 1891, P. L. 257. “ If any person or persons shall neglect or refuse to pay to the city or county treasurer the sum of money directed in sections one and three, within fifteen days after his, her or their application for license has been granted by said court, then and in that case the said grant shall be deemed and held revoked and no license issued. It shall be the duty of the person or persons whose application has been granted by the said court, to pay the said sum of money to the said treasurer within the said fifteen days anfi forthwith produce to, and file with the clerk of court, the receipt of said treasurer thereof, and upon any default the said clerk shall forthwith mark the said application and grant ‘ revoked.’ ” The clerk of quarter sessions noted of record the default of the applicant as follows: “ And now, to wit: May 30, 1897 the application and grant to Lorenz Waclrer for bottler’s liquor license at 810 North Forty-eight street, thirty-fourth ward is hereby revoked for nonpayment of license fee within' fifteen days.”
On July 8th fifty-six days after the license had been granted, Wacker presented his petition to the court in which he gave reasons for the default, and said that “ he had been disappointed in securing the necessary money to pay the license fee from an *326exp’ectéd source and had 'made a number of efforts to get the money elsewhere but was unsuccessful.” On this petition the court extended the time within which to pay the license fee and indorsed it “license granted.”
July 9th, Wacker paid tó the county treasurer the license fee, filed in the'office of the clerk of quarter sessions a proper receipt therefor,, and received from that official a bottler’s license for one year from June 1, 1891.
After the grant of the license the proceeding was ex parte, no rule was granted, nor notice given to the remonstrants. No objection is or could be taken to the action o£ the court in granting the original license. The applicant had, under the statute, fifteen days within which to decide whether he would accept or refuse. That -time is definitely fixed by the statute and cannot be extended by the court. The subsequent action of the court was without statutory authority. The whole proceeding is founded upon the statute, and the right to this license ceased when the applicant made default in not paying within the prescribed time. It is nowhere suggested that the decree of July 8th, was an amendment, or Avas made to correct an error of record in the knowledge of the court, and it cannot be construed otherwise than that the intention Avas to extend the statutory time for making payment of the license fee. The license was properly revoked byr the clerk. The remonstrants 'were regularly on record and Avere heard without' objection by the court at the time the ■ license was originally granted. The right of appeal belongs to every person in a legal sense aggrieved. Not only are those persons aggrieved in a legal sense, whose individual, peculiar rights are invaded, but also those Avhose representative claims are assailed. Whoever stands in a cause as the legal representative of interests which may be injuriously affected by the decree made is, within the meaning of the law, aggrieved: Green v. Blackwell, 82 N. J. Eq. 768. This is the law of the civil courts, and we feel that the same generous rule should apply in license cases. One who is properly before the lower court as a remonstrant, and who is heard by that tribunal, ‘is a proper appellant to this court. The remonstrance is signed by the “ Law and Order Society of Philadelphia, D. C. Gibboney, Secretary,” and the truth of the facts *327'stated therein is vouched for under oath by C. B. Jones. The same parties appear here as appellants. •
The decree of the court dated July 8, 1897, granting' the license to Lorenz Waclcer is reversed, the costs to be paid by the appellee.